Citation Nr: 0010750	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to January 
1959.

In May 1959, the Veterans Administration (now the Department 
of Veterans Affairs, hereinafter VA) Regional Office (RO) in 
Los Angeles, California, denied entitlement to service 
connection for back disability.  The veteran was notified of 
that decision, as well as his appellate rights; however, he 
did not submit a Notice of Disagreement (NOD) with which to 
initiate the appellate process.  Accordingly, that decision 
became final.  38 U.S.C. § 4005; Department of Veterans 
Affairs Regulation 1008; effective from January 1, 1959, to 
May 28, 1959.

In July 1996, the Board of Veterans' Appeals (Board) 
determined that the veteran had submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a back disability.  The Board then 
remanded the issue to the RO for a review of the entire 
evidentiary record and undertaking of any indicated 
development.  

While the case was in remand status, the veteran moved to the 
jurisdiction of the RO in Denver, Colorado.  After the Denver 
RO completed the actions noted in the remand, it confirmed 
and continued the denial of entitlement to service connection 
for back disability.  Thereafter, the case was returned to 
the Board for further appellate action.


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The claim of entitlement to service connection for a back 
disability is plausible.

3.  Chronic back disability due to service has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Chronic back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a back disability, 
which he contends is the result of a back injury in service.  
In the alternative, he contends that the inservice injury 
aggravated a pre-existing back disorder.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  Continuity 
of symptomatology is required where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may legitimately be questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  


The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See, 
Elkins v. West, 12 Vet. App. 209, 218-219 (1999).  A well-
grounded claim is a plausible claim, that is, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The record is clear that the veteran was seen for back 
complants in service when spondylolysis at L-5 and low back 
strain were diagnosed.  Since the veteran's job-related back 
injury in July 1992, numerous private physicians have 
reported a relationship between the veteran's back 
manifestations in service and his current back problems.  
Those reports have included numerous clinical diagnoses of 
chronic back disability since service.  As noted above, such 
statements are presumed credible for purposes of determining 
well-groundedness of a claim.  In view of the foregoing, the 
Board finds that the criteria for a well-grounded claim have 
been met within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

During the veteran's service entrance examination in July 
1958, there were no recorded complaints or history of any 
back disability, and the veteran's spine was found to be 
normal on clinical evaluation.  His physical profile (PULHES) 
contained a 1 under all categories.  (PULHES is the six 
categories into which a physical profile is divided.  "P" 
stands for physical capacity or "stamina"; the "U" stands 
for "upper extremities"; the "L" stands for "lower 
extremities"; the "H" stands for "hearing and ear" the "E" 
stands for "eyes"; and the "S" stands for "psychiatric."  
This factor concerns personality, emotional stability, and 
psychiatric disease.  Hanson v. Derwinski, 1 Vet. App. 512, 
514 (1991) and Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).  An individual having a numerical designation of '1' 
under all factors is considered to possess a high level of 
medical fitness and, consequently is medically fit for any 
military assignment.  See id.

The service medical records show that in November 1958, the 
veteran injured his back when he fell from a tank and landed 
on an ammunition box.  He was subsequently hospitalized, and 
X-rays reportedly confirmed the presence of spondylolysis.  A 
doctor's progress note on hospital discharge on November 30, 
1958 specified a diagnosis of acute lumbosacral strain due to 
spondylolysis.  A clinical record cover sheet for the 
hospitalization reported diagnoses of acute low back strain 
of undetermined cause, with no history of trauma, and 
congenital spondylolysis at L-5.  Following medical board 
proceedings, the veteran was discharged from service due to 
spondylolysis at L5.  That disability was reported to be 
congenital in nature and was specifically noted to have 
existed prior to service.  On hospital discharge, the 
veteran's physical profile (PULHES) under "P" was 
designated a 4.  His revised physical profile (PULHES) on 
discharge from hospitalization in January 1959 was designated 
a 4 under "L."  All other categories were designated a 
number one.

On initial VA examination subsequent to service, in April 
1959, the examiner noted X-ray evidence of rudimentary spina 
bifida, and noted spondylolysis at L5 by the veteran's 
military records.  (Note:  Sound medical principles establish 
spina bifida is considered a congenital back defect.  Godfrey 
v. Brown, 7 Vet. App. 398, 401 (1995)).

In November 1959, John E. Cummings, M.D., and F. H. Gordon, 
M.D., stated that although they had treated the veteran since 
1946 and 1951, respectively, they had never treated him for 
back symptoms or a back injury.  

In a statement received in March 1960, the veteran reported 
that he had had back trouble since being injured in service.

Private medical records, dated from September 1992 to July 
1993, show that in July 1992, the veteran sustained a low 
back injury on the job.  The various diagnoses included 
degenerative disc disease at L4-L5 with a bulging disc at L5-
S1; discogenic disease at L3-L4 and L4-L5; and lumbosacral 
strain.  The veteran reported the history of his inservice 
back injury and several examiners indicated that the veteran 
would have had back problems as a result of that injury, 
regardless of the job-related injury in July 1992.  Moreover, 
in July 1993, Dr. Gordon recollected that in March 1959 he 
had treated the veteran for the residuals of a back injury in 
service.  In a statement also dated in July 1993, H. 
Shahriaree, M.D., opined that the veteran's degenerative 
arthritis of the facet joints of the lower lumbar spine was 
unrelated to the work injury of July 1992.

In November 1998, the veteran underwent a VA orthopedic 
examination which revealed the presence of intermittent 
attacks of low back pain, etiology undetermined; spinal 
stenosis of the thoracolumbar spine; and a question of a 
congenital abnormality, which was assumed to be bilateral 
spondylolysis at L5. The examiner noted that the veteran had 
not worked since sustaining the back injury in 1992.  It was 
the veteran's belief that the continued back pain and 
inability to work were due to the progression of the back 
injury sustained in 1958.  The examiner believed, however, 
that the diagnosis disabling the veteran was the spinal 
stenosis.  In an addendum, dated in November 1999, the 
examiner stated that the veteran's "current" back 
disability was not due to the natural progression of any 
congenital disorder or the inservice injury.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
Determinations as to inception should not be based on medical 
judgment alone, as distinguished from accepted medical 
principles, or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  They should be based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  38 C.F.R. 
§ 3.304(b) (1999).  

As reported above, no back abnormality was noted on 
examination for entrance into service in July 1958.  As such, 
the veteran is presumed to have been in sound condition as to 
any back disability on entrance into service.  38 C.F.R. 
§ 3.304(b).  The clinical evidence reflects that although 
spondylolysis at L-5 was initially diagnosed in service, it 
has been clinically characterized as congenital and, as such, 
having existed prior to entrance into service.  As noted 
above, applicable regulation provides that a determination as 
to inception should not be based on medical judgment alone, 
as distinguished from accepted medical principles.  The 
record does not establish that it is an accepted medical 
principle that spondylolysis, by its nature, is always of 
congenital origin.  As such, the Board must consider that the 
dissolution of a vertebra may be due to either acquired 
degeneration or congenital deficient development.  Smith v. 
Derwinski, 1 Vet.App. 235 (1991).

The question then for consideration is whether there exists 
clear and unmistakable (obvious or manifest) evidence that 
the veteran's spondylolysis initially identified in service 
is of congenital origin.  No competent evidence in this 
regard is of record.  As such, the presumption of soundness 
on induction is not rebutted.  Additionally, low back strain 
was initially clinically demonstrated in service.

Despite evidence of increased disability on the physical 
profile completed in conjunction with the veteran's December 
1958 service separation examination, the evidence suggests 
that such an increase was not chronic in nature.  Not only 
was that the opinion of the medical board in service, the 
Board notes that between March 1960 and July 1992, there were 
no recorded complaints or clinical findings of back 
disability of any kind.  

Since the veteran's job-related back injury in July 1992, 
numerous private physicians have reported a relationship 
between the veteran's back manifestations in service and his 
current back problems.  Those reports have included numerous 
references to chronic back disability since service.  That 
history, however, is based on the veteran's account rather 
than any contemporaneous treatment or evaluation, or medical 
records or other documents dated between March 1960 and July 
1992.  (See, e.g., transcript of the veteran's October 1994 
hearing on appeal, and the reports of private physicians, 
dated between September 1992 and July 1993.)  Indeed, despite 
multiple requests by VA (See, e.g., those dated in February 
and May 1997), the veteran has not submitted or identified 
any competent medical evidence, dated between March 1960 and 
July 1992, which shows continuing back symptomatology.  In 
this regard, it should be noted that a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  It must also be 
emphasized that lay personnel are qualified only to report 
symptoms that are capable of lay observation.  They are not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or etiology of a particular disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The lack of documentation of continuing symptomatology 
notwithstanding, the veteran places great weight on a July 
1993 statement in which his long-time physician, Dr. Gordon, 
remembers treating the veteran for back problems shortly 
after service.  Dr. Gordon reports that during treatment in 
mid-March 1959, the veteran demonstrated a degree of 
spondylosis which was beyond the norm for an otherwise 
healthy 19 year old and attributed the veteran's back 
problems to the injury in service.  Although rather detailed, 
Dr. Gordon acknowledges that his statement was based on his 
reflections and recollections and on a discussion with the 
veteran, rather than a review of the record.  Moreover, the 
credibility of Dr. Gordon's conclusion tends to be undermined 
by his November 1959 letter, in which he stated specifically 
that he had no record of any back injury on file for the 
veteran and that the veteran had not received any treatment 
for a back injury in his (Dr. Gordon's) office.  The Board 
places greater weight on the 1959 letter, not only because it 
was more proximate to the time in question, but because it 
was written after a review of Dr. Gordon's files.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that any 
current back back disability is related to service directly 
or by aggravation.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for back disability is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


